Citation Nr: 0906715	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-33 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for a benign 
skin neoplasm (skin disorder) on the left heel.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1979 until July 
1983 and from June 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted service connection for 
verruca plantaris with carcinoma in situ, s/p complete 
excision on the left heel and assigned noncompensable rating, 
effective May 27, 2004.  

A hearing was scheduled via video conference before the Board 
in July 2008.  The Veteran failed, without apparent cause, to 
appear for a scheduled hearing.  Therefore, his request for a 
hearing is considered as having been withdrawn.  38 C.F.R. 
§ 20.704 (2008).


FINDING OF FACT

With resolution of the benefit of the doubt in the Veteran's 
favor, the scar on his left heel, which resulted from his 
service-connected verruca plantaris, includes findings 
tantamount to pain on examination.


CONCLUSION OF LAW

The criteria for assignment of a initial disability rating of 
10 percent for verruca plantaris with carcinoma in situ, 
resulting in a scar, painful upon examination on his left 
heel, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.118, Diagnostic 
Codes 7804, 7819 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) that VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in December 2004 and August 2007 
that fully addressed all notice elements.  
The December 2005 letter informed him of the requirements 
needed to establish entitlement to service connection.  
Service connection was subsequently granted for his skin 
disorder by rating decision in May 2004.  Although the 
veteran was not specifically notified of the requirements to 
establish entitlement to an increased rating, the VA General 
Counsel has held that 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate newly raised or "downstream" 
issues, such as the claims for increased compensation 
following the initial grant of service connection for a 
disability, in response to notice of its decision on a claim 
for which VA has already given the appropriate section 
5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
appropriate notice has been given in this case with respect 
to the increased rating claim.

In the August 2007 letter, the Veteran was advised that VA 
used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  In compliance with the duty to notify the 
Veteran of what information would substantiate his claim, the 
Veteran was informed in the August 2007 letter that an 
effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records. Additionally, the Veteran was 
afforded VA examinations in September 2004 and January 2005.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Merits of the Claim

The RO granted service connection for verruca plantaris with 
carcinoma in situ, s/p complete excision, left heel, in a 
February 2005 rating decision and assigned the Veteran an 
initial noncompensable evaluation. The Veteran timely 
appealed.  The Veteran contends the rating evaluation does 
not accurately reflect the severity of his disability.  
Because the weight of the evidence between that favoring the 
claim and that against the claim is in approximate balance, 
the Veteran's claim is granted. 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The RO granted service connection for his verruca plantaris 
in the February 2005 rating decision.  The Veteran claims 
that he experiences pain as a result of the verruca plantaris 
and should therefore be awarded a compensable rating.
At the time of the rating decision, the RO evaluated the 
Veteran's disability as noncompensable, using Diagnostic Code 
7819 for benign skin neoplasm, which states:  Rate as 
disfigurement of the head, face or neck (DC 7800), scars (DC 
7801-7805), or impairment of function.  
The Veteran's skin disorder does not involve disfigurement of 
the head, face or neck, or impairment of function.  Moreover, 
the scar resulting from his verruca plantaris was 
superficial, and alleged to be painful; accordingly the Board 
finds that Diagnostic Code 7804 is the appropriate code to 
use in evaluating the veteran's skin disorder.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of a diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Under Diagnostic Code 7804, the existence of a superficial 
scar (not associated with underlying soft tissue damage) that 
is painful on examination warrants a 10 percent rating, which 
is the maximum rating available under this Diagnostic Code. 
38 C.F.R. § 4.118, Diagnostic Code 7804.

The Veteran's medical records create some confusion regarding 
whether or not the Veteran experiences pain upon examination 
of the scar.  In October 2005, the Veteran stated that his 
left foot is in pain constantly.  Upon examination in August 
2005, the Veteran denied any pain to the podiatrist.  In 
March of 2005, the Veteran submitted another statement 
alleging that he was experiencing pain.  At an examination in 
January 2005, the examiner stated that the Veteran reported 
no pain at that time, although he had some tenderness 
intermittently and he was unable to do prolonged standing or 
walking.  A medical record from December 2004 states that the 
Veteran had some pain with ambulation.  VA medical records 
from November 2004 record pain on ambulation.  Records from a 
VA examination in September 2004 reflect pain on a level 5, 
usually precipitated by lots of walking or standing.

Lay testimony is competent to establish the presence of 
observable symptomatology.  Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)(lay person may provide eyewitness 
account of medical symptoms).  Accordingly, the Board finds 
the Veteran competent to present evidence of pain at the scar 
site.  

In all of these determinations, the Board applies applicable 
statute, regulation and the rulings of the appellate courts. 
See 38 U.S.C.A § 7104(d); see also Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (The Board's statement of reasons and 
bases for its findings and conclusions on all material facts 
and law presented on the record must be sufficient to enable 
the claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.).

Further, when the weight of the evidence between that 
favoring the claim and that against the claim is in 
approximate balance, the law mandates that the benefit of the 
doubt be granted in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.3 (2008).   

Accordingly, by extending the benefit of the doubt to the 
Veteran, an initial 10 percent rating is warranted.  38 
U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

As noted above, the applicable Diagnostic Code 7804 does not 
provide for a disability rating in excess of 10 percent.  
Accordingly, the Veteran is granted a 10 percent disability 
rating.

	(CONTINUED ON NEXT PAGE)









ORDER

A 10 percent disability rating for the Veteran's service-
connected verruca plantaris is granted.
 

____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


